          Case 1:21-cv-00260-PB Document 20 Filed 07/12/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW HAMPSHIRE


                                                )
 SECURITIES AND EXCHANGE                        )
 COMMISSION,                                    )
                 Plaintiff,                     )
      v.                                        )
                                                )      Civil Action No. 21-cv-00260
 LBRY, INC.,                                    )
                       Defendant.               )
                                                )


         PLAINTIFF SECURITIES AND EXCHANGE COMMISSION’S
             MOTION FOR JUDGMENT ON THE PLEADINGS
  ON DEFENDANT’S AFFIRMATIVE DEFENSE OF SELECTIVE ENFORCEMENT


       Pursuant to Fed. R. Civ. P. 12(c), plaintiff Securities and Exchange Commission

respectfully asks the Court to grant it judgment on the pleadings dismissing defendant LBRY,

Inc.’s Third Defense of selective enforcement. The Commission’s grounds for this relief are set

forth fully in its Memorandum of Law, submitted with this Motion. In sum, LBRY’s affirmative

defense fails because the Commission’s decision to investigate and file an enforcement action

against LBRY is discretionary, delegated to the Commission in the Securities Act and not subject

to judicial review as a “class-of-one” equal protection defense. And LBRY pleaded facts in its

Answer establishing that it is not a class of one. LBRY’s Answer admits that the Commission

has brought more than 40 actions against similarly situated defendants, defeating LBRY’s claim
          Case 1:21-cv-00260-PB Document 20 Filed 07/12/21 Page 2 of 2




that it has been singled out as a class of one. For these reasons, LBRY’s Third Defense is not

legally or factually viable and should be dismissed through judgment on the pleadings.



Dated: July 12, 2021                                 Respectfully submitted,

                                                     SECURITIES AND EXCHANGE
                                                     COMMISSION

                                                     By its Attorneys,

                                                     /s/ Marc Jones
                                                     Marc Jones (Mass Bar No. 645910)
                                                     Eric A. Forni (Mass. Bar No. 669685)
                                                     Peter B. Moores (Mass Bar No. 658033)
                                                     Senior Enforcement Counsel
                                                     Boston Regional Office
                                                     33 Arch Street
                                                     Boston, MA 02110
                                                     (617) 573-8947 (Jones direct)
                                                     jonesmarc@sec.gov




                                 CERTIFICATE OF SERVICE

I hereby certify that, on July 12, 20201, I caused true and correct copies of the foregoing to be
served on counsel of record for all parties that have appeared to date through the Court’s
CM/ECF system.

                                                     /s/ Marc Jones
                                                     Marc Jones




                                                 2
